UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

ROBIN MARIE ROSARIO,

                   Plaintiff,                           6:18-cv-06252-MAT
         -v-                                                 DECISION AND
                                                ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________

                             INTRODUCTION

     Robin Marie Rosario (“Plaintiff”), represented by counsel,

brings this action pursuant to Title II of the Social Security

Act (“the Act”), seeking review of the final decision of the

Acting   Commissioner   of   Social    Security      (“Defendant”   or   “the

Commissioner”) denying her application for disability insurance

benefits (“DIB”). The Court has jurisdiction over the matter

pursuant to 42 U.S.C. § 1383(c). Presently before the Court are

the parties’ competing motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

For the reasons set forth below, Plaintiff’s motion is granted to

the extent that the matter is remanded for further administrative

proceedings and Defendant’s motion is denied.

                        PROCEDURAL BACKGROUND

     On December 29, 2014, Plaintiff protectively filed for DIB,

alleging disability     beginning     October   2,    2014.   Administrative
Transcript (“T.”) 72. The claim was initially denied on April 17,

2015, and      Plaintiff        timely   requested    a   hearing. T.      80-87. A

hearing was conducted via video-conference on September 8, 2016,

in Falls Church, Virginia by administrative law judge (“ALJ”)

Elizabeth Ebner. T. 37-71. Plaintiff appeared with her attorney

and testified via video-conference from Rochester, New York. An

impartial vocational expert (“VE”) also testified.

      The ALJ issued an unfavorable decision on December 22, 2016.

T. 12-26. Plaintiff timely appealed the decision to the Appeals

Council (“AC”), which denied Plaintiff’s request for review on

January 20, 2018, making the ALJ’s decision the final decision of

the Commissioner. T. 1-5. Plaintiff then timely commenced this

action.

                                 THE ALJ’S DECISION

      The    ALJ       applied     the    five-step       sequential      evaluation

promulgated       by     the    Commissioner   for    adjudicating        disability

claims.     See     20    C.F.R.     §    404.1520(a).      Initially,     the     ALJ

determined that Plaintiff met the insured status requirements of

the Act through March 31, 2015. T. 17.

      At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity during

the   period      from    her   alleged    onset   date    of   October    2,    2014,

through her date last insured. Id.
                                           2
      At    step    two,     the     ALJ   determined    that    Plaintiff     had   the

“severe” impairments of degenerative disc disease and arthritis.

The ALJ noted that although there was some discrepancy in the

record as to whether Plaintiff had rheumatoid arthritis, she

nonetheless considered Plaintiff’s joint impairments under the

Listings for both rheumatoid arthritis and osteoarthritis. T. 17-

18.

      The     ALJ       also    determined        that       Plaintiff’s      medically

determinable impairments of carpal tunnel syndrome and left ulnar

lesion did not have more than a minimal effect on her ability to

perform basic work activities, and therefore were nonsevere. Id.

However, the ALJ noted that the effects of Plaintiff’s carpal

tunnel syndrome and left ulnar lesion were considered along with

the   effects      of   her    degenerative       disc   disease    in     determining

whether or not it was a disabling factor. Id.

      The ALJ further found Plaintiff’s alleged impairments of

attention     deficit hyperactivity              disorder     (“ADHD”),    neck   pain,

shoulder pain, and knee pain were not medically determinable

impairments        because     the    record     did   not    contain   the   required

supporting evidence. However, the ALJ noted that she considered

Plaintiff’s symptoms of neck pain, shoulder pain, and knee pain

in conjunction with Plaintiff’s severe impairments. T. 18.



                                             3
     At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically

equaled an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. The ALJ specifically considered Listings 1.02 (Major

Dysfunction of a Joint(s) (Due to Any Cause), 1.04 (Disorder(s)

of the Spine), and 14.09 (Inflammatory Arthritis) in making this

determination. T. 19.

     Before       proceeding     to   step       four,   the    ALJ   assessed    that

through    the     date   last    insured,        Plaintiff     had    the     residual

functional capacity (“RFC”) to perform sedentary work as defined

in 20 C.F.R. 404.1567(a), with the following limitations: able to

alternate    between      sitting     and       standing   every      thirty    minutes

without going off-task or leaving the work station; could reach

overhead frequently; could climb ramps and stairs occasionally;

could     never     climb      ladders,         ropes,     or    scaffolds;      could

occasionally balance, stoop, kneel, crouch, or crawl; could have

no exposure to moving mechanical parts that are dangerous; could

have no exposure to unprotected heights; could have occasional

exposure to dust, odors, fumes, and pulmonary irritants; could

have occasional exposure to vibration; and in addition to normal

breaks, she would have had to be off-task ten percent of the time

in an eight-hour workday, or 48 minutes of the day. Id.



                                            4
      At step four, the ALJ determined that Plaintiff was unable

to   perform    any   of   her   past    relevant   work      as    an   automobile

detailer,      automobile     salesperson,      cosmetics          and   toiletries

salesperson, department manager, cashier, communication equipment

sales representative, or courtesy booth cashier. T. 23.

      At step five, the ALJ relied on the VE’s testimony to find

that,     taking   into     account     Plaintiff’s     age    (43       years-old),

education (high school equivalency diploma), work experience, and

RFC, there were jobs that existed in significant numbers in the

national economy that Plaintiff could have performed through her

date last insured, including the representative occupations of

machine tender and inspector. T. 25. The ALJ accordingly found

that Plaintiff had not been under a disability, as defined in the

Act, at any time from October 2, 2014, the alleged onset date,

through March 31, 2015, the date last insured. T. 26.

                                 SCOPE OF REVIEW

      A    district    court      may    set    aside    the        Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.              42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003).

The district court must accept the Commissioner’s findings of

fact, provided that such findings are supported by “substantial
                                         5
evidence”       in      the     record.    See          42   U.S.C.        §     405(g)       (the

Commissioner’s          findings    “as       to    any      fact,        if     supported     by

substantial           evidence,    shall       be        conclusive”).            “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Shaw v. Chater, 221

F.3d 126, 131 (2d Cir. 2000) (quotation omitted). The reviewing

court nevertheless must scrutinize the whole record and examine

evidence that supports or detracts from both sides. Tejada v.

Apfel, 167 F.3d 770, 774 (2d Cir. 1998) (citation omitted). “The

deferential standard of review for substantial evidence does not

apply     to    the     Commissioner’s         conclusions           of        law.”   Byam     v.

Barnhart, 336 F.3d 172, 179 (2d Cir. 2003) (citing Townley v.

Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                        DISCUSSION

     Plaintiff contends that remand is warranted because the RFC

finding is not supported by substantial evidence. In particular,

Plaintiff argues that the ALJ (1) failed to support her RFC

finding        with     any     competent         medical      opinion           and    instead

impermissibly          relied    upon   her       own    lay   interpretation           of     the

medical evidence; and (2) failed to properly evaluate the opinion

of Plaintiff’s treating physician, Dr. Sheryl Holley, according

to the treating physician rule.



                                              6
      For the reasons discussed below, the Court concludes that

the ALJ failed to provide good reasons for discounting the RFC

assessment provided by Plaintiff’s treating physician, and that

remand is therefore required.

I.    Plaintiff’s Relevant Treatment Records

      In    September   2012,    Plaintiff           underwent    spinal       fusion

surgery, performed by Dr. Peter N. Capicotto. T. 380-82. At a

follow-up    appointment    in   April       2013,    Plaintiff    complained      of

ongoing neck pain and numbness in her hands. T. 286. Throughout

2013, 2014 and 2015, Plaintiff continued to complain of worsening

back and neck pain to treating sources at both Dr. Capicotto’s

office and her primary care office, Unity Family Medicine at St.

Bernards. See T. 303-416.

      Specifically,     Plaintiff    complained           of   neck    pain,     with

numbness and tingling in her fingers bilaterally, and exhibited a

decreased range of motion in her neck on September 16, 2013.

T.   341.   On   February   5,   2014,       Dr.     Holley    noted   Plaintiff’s

displaced cervical intervertebral disc condition was worsening.

T. 325. That month, Plaintiff received two cervical epidural

steroid injections for her pain. T. 398-99. On June 16, 2014,

Plaintiff    exhibited a    painful range            of   motion in    her     lumbar

spine. T. 311.



                                         7
       On November 13, 2014, Plaintiff complained of “fairly severe

neck pain” and stated she had numbness and tingling and a sense

of    deadness    in    both    arms    when      reaching     behind     her   back.   On

examination, Plaintiff had a nearly full range of motion of her

neck, full grip strength and intact sensation. At that time,

Plaintiff’s medications included Tramadol, and Cymbalta. A CT

myelogram of Plaintiff’s cervical spine and a repeat bilateral

EMG study of the upper extremities was ordered. T. 333. The

diagnostic testing revealed evidence of mild chronic right C7

radiculopathy, mild right and moderate left median neuropathy at

the     wrist    (carpal       tunnel    syndrome),          and   mild     left   ulnar

neuropathy at the elbow. T. 293.

       On January 16, 2015, Dr. Capicotto examined Plaintiff for

significant neck pain, occipital headaches, and numbness into her

upper     extremities.          Dr.      Capicotto           recommended        continued

conservative treatment, including trying acupuncture or working

with the Pain Clinic again. Dr. Capicotto noted the last option

would be a decompression and fusion surgery. T. 331. In March

2015,    Plaintiff       received      two    sets      of   steroid    injections       at

Rochester Pain Management. T. 448-51. In April 2015, Plaintiff

complained       of    widespread      pain       and   intermittent      numbness      and

stated she was considering ablation in the future. T. 413.



                                              8
      On    April      2,    2015,    Plaintiff         was   treated     for     pain   and

swelling in her left elbow. She received a cortisone injection

and   was    given     an    exercise      plan    to    review    with    her     personal

trainer. T. 425. On April 24, 2015, Plaintiff expressed concern

to Dr. Holley that she may have rheumatoid arthritis in her knee,

elbow, and shoulder. T. 431. Dr. Holley assessed Plaintiff with

poorly controlled osteoarthritis. T. 432.

      On July 23, 2015 Plaintiff complained of continuing neck

pain,      occipital        headaches      and     migraines,       and     intermittent

numbness     of    her      left   hand.    Plaintiff         reported     that     steroid

injections       had   increased      her     pain.      On   examination,        Plaintiff

exhibited     a   decreased        range    of    motion      in   her    neck.    T.    476.

Plaintiff reported she was trying to find an acupuncturist who

would accept her insurance and that she did not wish to undergo

any further invasive treatment or additional surgery for her

persistent neck pain. T. 477.

II.   Opinion of Treating Physician, Dr. Sheryl R. Holley

      On June 20, 2016, Dr. Holley completed a medical source

statement - the only functional assessment of record. T. 526-30.

Dr.     Holley     opined      that     the       maximum      Plaintiff        could    sit

continuously was 30 minutes to one hour before needing to get up

and walk for less than 15 minutes before sitting again. She

opined Plaintiff would be able to remain seated for a total of
                                              9
three to four hours during an eight-hour workday, not including

the time spent standing or walking. T. 526. Dr. Holley further

opined Plaintiff          could    stand   or   walk    continuously         for   up   to

30 minutes at a time before needing to sit for 15 to 30 minutes.

According to Dr. Holley, Plaintiff would be able to stand or walk

for three to four hours total during an eight-hour workday and

would require rest periods at approximately two-hour intervals

throughout the workday to relieve pain and fatigue, in addition

to a break in the morning, lunch period, and afternoon. T. 527-

28. The rest periods should be two to four hours in length, with

Plaintiff      in   a     supine   position.     T.    528.     Dr.    Holley      opined

Plaintiff had the ability to “occasionally” lift 11 to 20 pounds

and “rarely [if ever]” lift 21 to 50 pounds during a sustained

eight-hour period. Id. Dr. Holley noted Plaintiff’s impairments

caused   restrictions         with    heights,        moving    machinery,         fumes,

chemicals,      noise,      and    vibration,     although       she     provided       no

explanations        for    those   restrictions.        T.     529.    The    statement

appears to indicate that Plaintiff’s condition had existed since

2014.    Id.    Finally,       Dr.    Holley     stated        her     assessment       of

Plaintiff’s     limitations        were    premised     upon     her    diagnosis       of

rheumatoid arthritis and cervical stenosis. T. 530.




                                           10
III. The ALJ Failed to Properly Evaluate Dr. Holley’s Medical
     Opinion (Plaintiff’s Point II)

      Plaintiff      argues          the    ALJ      failed       to     properly    evaluate

Dr. Holley’s opinion pursuant to the treating physician rule. In

particular, Plaintiff argues the ALJ failed to provide “good

reasons” for not affording controlling weight to Dr. Holley’s

opinion.

      “[T]he treating physician rule generally requires deference

to the medical opinion of a claimant’s treating physician[.]”

Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal

and   other    citations        omitted).           Where     a    treating     physician’s

medical     opinion       is    “well-supported             by     medically        acceptable

clinical      and    laboratory            diagnostic       techniques        and     is   not

inconsistent with the other substantial evidence in [the] case

record,”      it    is    generally          entitled       to         controlling     weight.

20 C.F.R. § 404.1527(c)(2); see also Green-Younger v. Barnhart,

335 F.3d 99, 106 (2d Cir. 2003). A corollary to the treating

physician     rule       is    the     “good        reasons       rule,”     based    on   the

regulations specifying that “the Commissioner ‘will always give

good reasons’” for the weight given to a treating source opinion.

Halloran, 362 F.3d at 32 (quoting 20 C.F.R. § 404.1527(d)(2);

citing 20 C.F.R. § 416.927(d)(2)). While an ALJ may give less

than controlling weight to a treating physician’s opinion, he or


                                               11
she must “comprehensively set forth [his or her] reasons for the

weight assigned to a treating physician’s opinion.” Halloran, 362

F.3d at 33. “The requirement of reason-giving exists, in part, to

let claimants understand the disposition of their cases.” Snell

v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999). “The requirement also

ensures that the ALJ applies the treating physician rule and

permits meaningful review of the ALJ’s application of the rule.”

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544–45 (6th Cir.

2004) (citing Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir.

2004)). “Those good reasons must be ‘supported by the evidence in

the case record, and must be sufficiently specific . . . .’”

Blakley v. Comm’r of Social Sec., 581 F.3d 399, 406 (6th Cir.

2009) (quoting Social Security Ruling (“SSR”) 96–2p, 1996 WL

374188, at *5 (S.S.A. July 2, 1996)).

     When determining the weight to afford a treating physician’s

opinion, the ALJ is required to consider “the length of the

treatment   relationship   and   the    frequency   of   examination;   the

nature and extent of the treatment relationship; the relevant

evidence,   particularly medical       signs and    laboratory   findings,

supporting the opinion; the consistency of the opinion with the

record as a whole; and whether the physician is a specialist in

the area covering the particular medical issues”. Burgess v.



                                   12
Astrue,    537   F.3d    117,    129   (2d    Cir.    2008)     (quotation    marks,

alterations, and citations omitted).

       In her decision, the ALJ accorded “some and not controlling”

weight to Dr. Holley’s opinion. T. 22. The ALJ did not recognize

that Dr. Holley was Plaintiff’s treating physician, but instead

stated    the    obvious—that     she    is    a     “medical    doctor.”     It   is

uncontested that Dr. Holley was Plaintiff’s treating physician,

and the record makes clear that Dr. Holley treated Plaintiff

during the period that she alleged she was disabled. The ALJ then

conclusorily stated that Dr. Holley’s opinion was “inconsistent

with     [Plaintiff]’s    repeated      demonstrations          of   normal    gait,

station, strength, and sensation, as well as her indications that

exercise and pain injections helped reduce her symptoms, and her

statements regarding activities of daily living.” T. 22. However,

the ALJ did not provide any citations to the record or examples

of the alleged inconsistencies. Nor did the ALJ acknowledge the

numerous occasions       on     which Plaintiff’s        physical     examinations

were abnormal, with limitations in sensation and range of motion,

as well as tenderness, swelling, and muscle spasms. This was

improper. See Delorenzo v. Colvin, No. 6:15-cv-06532(MAT), 2016

WL 3639835, at *8 (W.D.N.Y. July 8, 2016) (ALJ improperly cherry-

picked     evidence     from    treating      physician’s        treatment     notes

favoring a finding of not disabled); Tim v. Colvin, No. 6:12-CV-
                                        13
1761 GLS/ESH, 2014 WL 838080, at *7 (N.D.N.Y. Mar. 4, 2014) (ALJ

failed to comply with “good reasons” rule where the ALJ “cherry-

picked evidence from [treating source]’s treatment records” and

discredited the treating source’s opinions regarding claimant’s

limitations,     noting   two   isolated   instances   where   the   record

failed to note symptoms, while ignoring all other instances where

serious symptoms were documented).

     Although Plaintiff’s orthopedic surgeon Dr. Capicotto did

not provide a medical source statement, the numerous and well-

documented treatment records from his office support Dr. Holley’s

opinion.   In     a   treatment    note    dated    January    16,   2015,

Dr. Capicotto noted that Plaintiff’s pain symptoms “wax and wane”

in intensity and that while it would be a last option, a second

surgery would be justified. T. 331-32.

     The   ALJ    also    cherry-picked    the   record   by   essentially

ignoring Plaintiff’s prescribed pain medications in her decision.

The ALJ noted only that Plaintiff received occasional steroid

injections and was prescribed a magnetic collar, which she only

used at night. T. 21-22. Yet, by Plaintiff’s date last insured of

March 31, 2015, Plaintiff was taking tramadol, Cymbalta, and

gabapentin for her pain. T. 424. By the end of 2015, Plaintiff

was also taking prednisone and meloxicam for her inflammation and

arthritis pain. T. 499. These medications, in conjunction with
                                     14
Plaintiff’s repeated complaints of pain, steroid injections, and

seeking alternative treatment such as acupuncture further support

Dr. Holley’s opinion. See Davis v. Berryhill, No. 16-CV-954-JWF,

2018 WL 4629126, at *4 (W.D.N.Y. Sept. 27, 2018) (ALJ improperly

discounted     opinions      of   plaintiff’s         treating     doctor    where   the

“dosage     and    frequency       of   [plaintiff’s]         medications      clearly

support[ed]       plaintiff’s      claims        of   persistent    and     significant

pain”).

     The reasons suggested by the Commissioner to justify the

ALJ’s decision constitute post hoc rationalizations for agency

action not apparent from the face of the ALJ’s decision which

this Court may not accept. Snell v. Apfel, 177 F.3d 128, 134

(2d Cir. 1999) (citation omitted). The ALJ’s summary dismissal of

Dr. Holley’s opinion fails to meet the requirement that the ALJ

“give   good      reasons”   for    not     giving      controlling       weight   to   a

treating physician. Reversal is therefore required. See Wilson v.

Comm’r of Soc. Sec., 378 F.3d 541, 546 (6th Cir. 2004) (reversing

for failure to provide good reasons for discounting treating

physician      opinion    where     ALJ     did       not   identify   the    evidence

supporting that finding, and did not explain the application of

the factors listed in 20 C.F.R. § 404.1527(d)(2) to determine the

weight given to the opinion).



                                            15
      The   Court    finds    that      the        ALJ   failed to     articulate      good

reasons for failing to afford controlling weight to the opinion

of Plaintiff’s treating physician, Dr. Holley, in violation of

the   treating      physician     rule.       Accordingly,          remand   for   proper

consideration of Dr. Holley’s medical opinion is warranted. The

Court acknowledges that there is some lack of clarity as to the

time-period    covered       by   Dr.    Holley’s         opinion     and    whether   she

diagnosed Plaintiff with osteoarthritis or rheumatoid arthritis.

On remand, the Court directs Plaintiff’s counsel to obtain the

necessary clarification from Dr. Holley in order to assist in an

expeditious completion of reconsidering Plaintiff’s claim.

                                     CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for judgment

on the pleadings (Doc. 7) is granted to the extent that this

matter is remanded to the Commissioner for further administrative

proceedings      consistent       with        this       Decision     and    Order.     The

Commissioner’s opposing motion for judgement on the pleadings

(Doc. 9) is denied. The Clerk of Court is directed to close this

case.

      ALL OF THE ABOVE IS SO ORDERED.

                                         S/Michael A. Telesca
                                         _____________________________
                                         HONORABLE MICHAEL A. TELESCA
                                         United States District Judge


Dated:      February 1, 2019
            Rochester, New York
                                              16
